                            UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF OHIO
                                  WESTERN DIVISION



Tammy S. Sprague,                                              Case No. 3:18-cv-977

                       Plaintiff

       v.                                                      MEMORANDUM OPINION
                                                                   AND ORDER

Commissioner of Social Security,

                       Defendant


                                      I.          INTRODUCTION

       Before me is the Report and Recommendation (“R & R”) of Magistrate Judge George J.

Limbert. (Doc. No. 17). Judge Limbert recommends I affirm the final decision of Defendant

Commissioner of Social Security denying Plaintiff Tammy Sprague’s applications for Disability

Insurance Benefits and Supplemental Security Income. (Id.). Sprague timely filed objections to the

R & R, (Doc. No. 18), and the Commissioner filed a response, (Doc. No. 19).

                                       II.        BACKGROUND

       After reviewing the R & R, I hereby incorporate and adopt, in full, the “Factual and

Procedural History” and “Relevant Medical and Testimonial Evidence” sections set forth in the R &

R, as there were no objections to these sections by Sprague. (Doc. No. 17 at 1-10).

                                           III.    STANDARD

       A district court must conduct a de novo review of “any part of the magistrate judge’s

disposition that has been properly objected to. The district judge may accept, reject or modify the
recommended disposition, receive further evidence, or return the matter to the magistrate judge with

instructions.” Fed. R. Civ. P. 72(b)(3).

        A general objection that does not “address specific concerns with the magistrate’s report”

will not suffice. Howard v. Sec’y of Health & Human Servs., 932 F.2d 505, 509 (6th Cir. 1991); see also

Fed. R. Civ. P. 72(b)(2) (“[A] party may serve and file specific written objections to the proposed

findings and recommendations.”) (emphasis added). Allowing such general objections would

frustrate the purpose of Magistrate Judges Act and “be an inefficient use of judicial resources.”

Howard, 932 F.3d at 509.

        When reviewing those non-general objections, the district judge “must affirm the

Commissioner’s conclusions absent a determination that the Commissioner has failed to apply the

correct legal standards or has made findings of fact unsupported by substantial evidence in the

record.” Walters v. Comm’r of Soc. Sec., 127 F.3d 525, 528 (6th Cir. 1997); see also 42 U.S.C. § 405(g).

“Substantial evidence is defined as ‘such relevant evidence as a reasonable mind might accept as

adequate to support a conclusion.’” Colvin v. Barnhart, 475 F.3d 727, 730 (6th Cir. 2007) (quoting

Heston v. Comm’r of Soc. Sec., 245 F.3d 528, 534 (6th Cir. 2001)). If the Commissioner’s findings of

fact are supported by substantial evidence, those findings are conclusive. McClanahan v. Comm’r of

Soc. Sec., 474 F.3d 830, 833 (6th Cir. 2006).

                                           IV.    DISCUSSION

        Sprague raises one objection to the R & R, alleging Judge Limbert erred in finding the ALJ

had given “good reasons” for discounting the opinion of her treating psychiatrist, Subrata Roy, M.D.

(Doc. No. 18). Upon initial review, this appears to be a general objection since Sprague fails to cite

a specific error in the R & R. But after further consideration, Sprague’s objection is to the ALJ’s

failure to consider all of the relevant treatment records when concluding “[t]he opinion of Dr. Roy

was inconsistent with his own treating records.” (Doc. No. 11 at 32). In support, Sprague points to


                                                     2
multiple treatment records where Dr. Roy documented Sprague’s “anxious” mood, “guarded” affect,

and “limited” insight and judgment. (Doc. No. 18 at 3).

        The August 31, 2016 opinion by Dr. Roy, which the ALJ found to be “inconsistent” with

Dr. Roy’s treating records, states in relevant part:

        Since 2013 to present, Tamrae Sprague has been unable to complete an 8 hour work
        day on a sustained basis without interruptions from psychologically based symptoms.

        Tamrae has need for redirection multiple times during an hour to stay on task due to
        deficits in attention and concentration. She would be off task 20% or more of a
        workday.

(Doc. No. 11 at 2215). It is true that Dr. Roy failed to elaborate in this opinion by presenting

evidence in explanation of his opinion. But, the ALJ’s analysis of Dr. Roy’s treating records, which

resulted in his conclusion of inconsistency, is flawed.

        First, with respect to concentration specifically, Dr. Roy’s treatment records do refer to

Sprague’s concentration-related difficulties. As the ALJ acknowledged, during Sprague’s August 20,

2014 visit with Dr. Roy, Sprague reported “difficulties focusing and concentrating.” (Id. at 27,

1318). The ALJ also noted Dr. Roy’s November 4, 2014 assessment, documenting Sprague’s

“reported difficulty with concentration.” (Id. at 31, 1666). While these do not address specific

restrictions, these records are not inconsistent with the opined limitations per se.

        Additionally, after comparing the ALJ’s decision to Dr. Roy’s treatment records, I find that

the remainder of the ALJ’s analysis of Dr. Roy’s treatment records is incomplete and, at times,

incorrect.

        For example, in the description of the April 9, 2013 record, the ALJ documented Sprague’s

subjective symptoms, including that Sprague “denied any symptoms of anxiety.” (Id. at 27). But the

ALJ failed to acknowledge Dr. Roy’s mental status exam findings, reporting Sprague’s mood as

“anxious” and her insight and judgment as “limited.” (Id. at 903). This is not an isolated incident.



                                                       3
        The ALJ also reported Sprague had “normal mental status examinations in October 2015

and January 2016.” (Id. at 27). But in October 2015, Dr. Roy documented Sprague’s “anxious”

mood, (Id. at 2192), and in January 2016, Dr. Roy observed not only that Sprague’s mood was

“anxious,” but also that her affect was “guarded.” (Id. at 2199).

        In total, the ALJ failed to acknowledge the eight mental status exams where Dr. Roy

reported Sprague’s “anxious” mood. (Id. at 903, 919, 927, 936, 2185, 2192, 2199, 2364). Instead, the

ALJ repeatedly noted Sprague denied symptoms of “anxiety” in the treating records and cited a

single mental status exam when Sprague presented with an “anxious but good” mood. (Id. at 27).

Further, while Dr. Roy documented Sprague’s “limited” insight and judgment during three visits, (Id.

at 903, 936, 1318), the ALJ documented only one of these instances. (Id. at 27). Finally, without

explanation of its relevance or lack thereof, the ALJ entirely omitted the three times Dr. Roy

observed Sprague’s “guarded” affect. (Id. at 919, 2185, 2199).

        The ALJ was not required to provide an exhaustive description of all of the medical

evidence. But he “must provide ‘good reasons’ for discounting treating physicians’ opinions,

reasons that are ‘sufficiently specific to make clear to any subsequent reviewers the weight the

adjudicator gave to the treating source’s medical opinion and the reasons for that weight.’” Rogers v.

Comm’r of Soc. Sec., 486 F.3d 234, 242 (6th Cir. 2007) (quoting SSR 96-2p, 1996 WL 374188, at *5).

The ALJ failed to do so here. Instead, he selectively cited to the record without indicating whether

he reasonably rejected the omitted evidence or simply overlooked it. In light of the fact that the ALJ

discounted Dr. Roy’s opinion because he found it to be inconsistent with the treating records, his

consideration of all of the treatment records is of the utmost importance. Due to the ALJ’s

incomplete evaluation and explanation, I must reverse the ALJ’s decision to discount Dr. Roy’s

treating physician opinion for lack of “substantial evidence.” See Rogers v. Comm’r of Soc. Sec., 486

F.3d at 243.


                                                    4
                                       V.      CONCLUSION

       For the foregoing reasons, I reject Judge Limbert’s Report & Recommendation as to his

finding that the Administrative Law Judge’s decision to discount Dr. Roy’s treating physician

opinion was supported by substantial evidence. The remainder of the Report & Recommendation is

adopted, in full, and the matter is reversed and remanded for further proceedings.



       So Ordered.

                                                      s/ Jeffrey J. Helmick
                                                      United States District Judge




                                                  5
